DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 04/02/2022.
The amendments filed on 04/02/2022 have been entered. Applicant has presently cancelled claim 27, accordingly claims 1-26 and 28-46 remain pending. 
The previous rejection of claim 27 under 35 U.S.C. 112(d) has been withdrawn in light of applicant's amendments cancelling claim 27.
The previous rejections of claims 25 and 46 under 35 U.S.C. 112(b) have been withdrawn in light of applicant’s amendments to claims 25 and 46.

Response to Arguments
Applicant's arguments on page 19, filed 04/02/2022, regarding the 35 USC 112(b) rejection of claim 1 based on the limitation “a new image of surgical instrument” have been fully considered but they are not persuasive. Although applicant argues that the limitation has been amended to “a new image of the surgical instrument”, this amendment is not reflected in the claims being examined. Therefore the rejection is being maintained. Examiner notes that amending the limitation as applicant has stated in the remarks would however overcome the rejection. The other grounds of rejection raised previously by the examiner for claim 1 under 35 USC 112(b) have been overcome by applicant’s amendments to claim 1. 
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that Lightcap is merely used in the current rejection as a secondary reference for teachings that have not been challenged in the argument.

Claim Objections
Claims 1, 25, and 46 are objected to because of the following informalities:  
Regarding claims 1, 25, and 46, the limitation “intro-op patent imaging scans” appears to contain two typographical errors and should be changed to –intra-op patient --. 
Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a new image of surgical instrument” in line 28. It is unclear whether this is the same or different “surgical instrument” previously recited in line 4. For the present purposes of examination, the limitations have been interpreted as being the same. If applicant intends for the limitations to be the same, examiner suggests amending the limitation to recite –a new image of the surgical instrument—in order to remedy this issue. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 15-16, 23-26, 28-30, 32-33, 36-37, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Revie et al. (US 2008/0269596, October 30, 2008, hereinafter “Revie) in view of Le Huec et al. (US 2016/0022176, filed July 23, 2014, hereinafter “Le Huec”), Chien et al. (US 2016/0058320, filed August 28, 2014, hereinafter “Chien”).
Regarding claims 1 and 25, Revie discloses a visual orientation surgery assist system for minimizing the number of intra-op radiographic imaging scans of a patient and increasing the accuracy of the patient imaging scans (“Orthopaedic operating systems, operating rooms, computer aided surgical methods, trackable implants, instruments and surgical planning and IGS software applications are described. The integrated surgical system is for use in an orthopaedic operating room to enable a surgeon to carry out a computer aided surgical procedure on a subject.” abstract), comprising: 
a first positional sensor positioned on a surgical instrument, the first positional sensor configured for sensing three-dimensional spatial position and transmitting three- dimensional positional information of the surgical instrument (“The position sensors in implantable marker 30 and tool 28 typically comprise sensor coils, in which electrical currents are induced to flow in response to the magnetic fields produced by field generator coils 32. [...] signal processing and transmitter circuits in each position sensor generate and transmit signals that are indicative of the location and orientation of the sensor” [0214-0215]; “Two non-parallel sensor coils may be used to measure the magnetic field flux due to the field generator coils, in order to determine six location and orientation coordinates (X, Y, Z directions and pitch, yaw and roll orientations) of the sensor.” [0217]); and 
a computerized display system including a display (“surgical site display device 7” Fig.  1 and corresponding description, “large scale display 8” Fig. 1 and corresponding description; display 12, Fig. 9 and corresponding description), a receiver receiving the positional information (“signal processing and transmitter circuits in each position sensor generate and transmit signals that are indicative of the location and orientation of the sensor. These signals are received by a receiving antenna (shown, for example, in FIG. 14A), which is coupled to computer 36. The computer processes the received signals, together with a representation of the signals used to drive field generator coils 32, in order to calculate location and orientation coordinates of implantable marker 30 and tool 28. The coordinates are used by the computer in driving display 12, which shows the relative locations and orientations of the tool, screw and other elements (such as prosthetic implants) to which markers or position sensors have been fixed.” 0215), a microcontroller operatively coupled to the receiver and to the display and having access to system memory (“control system 9” Fig. 1 and corresponding description; “computer 36” Fig. 9 and corresponding description), the system memory including software instructions causing the microcontroller ([0379-0380]) to perform the steps of: 
receiving initial anatomic image information of a patient scan taken at a registration position of a patient (“The orthopaedic operating system 1 also includes an X-ray or X-ray fluoroscopy based imaging sub-system 5 which can be used to capture images of the patient on the operating table 2 to either pre, intra or post-operatively. In one embodiment, the X-ray imaging system provides a part of an auto-registration feature of the orthopaedic operating system 1 as will be described in greater detail below.” [0175]; also see pre-operative registration procedure [0197], [0200], [0213]);
receiving initial positional information of the surgical instrument from the first positional sensor (“software architecture 610 includes a tracking module 612 which receives sets of identifier and positional data items 611 from each of the markers tracked by the tracking systems. The tracking module 612 continuously supplies an indication of the position and orientation of the element, e.g. bone, instruments, implants, associated with each of the tracked markers to a planning module 614 and a computer aided surgery module 616, and any other software component that needs access to the position of the trackable elements of the system.” [0195]); 
displaying a visual representation of the initial anatomic image information on the display, the visual representation including a representation of the surgical instrument (“The method can further comprise generating an image for display on a heads up display. The image can be supplied to the heads up display. The image can be selected from the group comprising: a captured image of the body part; an image of a model of the body part; a registered image of the body part; a video image of the body part; a representation of an implant; a representation of an instrument; an indication of the planned position of an implant, instrument or incision; and any combination and/or overlay of the preceding.” [0058]; also see [0062]) based on the initial positional information of the surgical instrument (“The method can further comprise selecting a one of a plurality of stored 3d images or representations of a plurality of instruments useable in the computer aided surgical procedure. Selecting the instrument image can be based on determining the identity of a marker attached to the instrument corresponding to the selected instrument image. The current orientation and/or position of an instrument corresponding to the selected implant can be determined. An image can be generated from the selected 3d image of the instrument. The image can corresponding to a surgeon's view of the instrument for the current orientation of the instrument. The image can be displayed at the current position of the instrument. The displayed instrument image can be registered with a displayed registered image of the body part.” [0067]); 
receiving subsequent positional information of the surgical instrument from the first positional sensor associated with movement of the surgical instrument (“the tracking system continues to track the positions of the instruments, implants and bones at step 696” [0332]); 
updating the display to reflect the subsequent positional information of the surgical instrument (“and the displays are continuously updated to provide a real time display of the elements within the tracking system” [0332]); and 
when the patient is returned to the registration position, receiving an intra-op radiographic image comprising a new image (“The orthopaedic operating system 1 also includes an X-ray or X-ray fluoroscopy based imaging sub-system 5 which can be used to capture images of the patient on the operating table 2 to either pre, intra or post-operatively. In one embodiment, the X-ray imaging system provides a part of an auto-registration feature of the orthopaedic operating system 1 as will be described in greater detail below. The X-ray imaging system can be an X-ray system or can be an X-ray fluoroscopy system.” [0075]) of surgical instrument (“Bone markers implanted in the patient that also show on the X-rays”[0200]; also see [0043]) showing position and orientation alignment with the initial image of the surgical instrument ([0204]), minimizing the number of intro-op patent imaging scans (“Then at step 696, the surgeon begins the implantation procedure during which the positions of instruments, implants and other elements used by the surgeon are tracked by the tracking system and graphical representations of the implants, instruments and other elements are displayed so as to provide a visual guide to the surgeon. The surgeon can select what images and/or combinations of images to display on whichever of the display devices he finds most convenient as indicated by step 698. At step 700, if the surgical procedure has not been completed, then as schematically indicated by line 702, the tracking system continues to track the positions of the instruments, implants and bones at step 696 and the displays are continuously updated to provide a real time display of the elements within the tracking system.” [0332]; position tracking is monitored using the tracking system and therefore would result in minimizing the number of intra-op patient imaging scans; examiner notes that this limitation recites an intended result).
	Although Revie discloses a patient scan taken at a registration position of a patient, Revie fails to disclose the patient scan including an initial image of the surgical instrument. Examiner notes that Revie also suggests including an image of the surgical instrument (e.g. see [0043], [0200]).
	However, Le Huec teaches, in the same field of endeavor, the patient scan including an initial image of the surgical instrument (“The portion of the instrument can comprise a rod opaque to X-rays, and the orientation vector determines a longitudinal direction of the rod, the method comprising an X-ray emitter and a detector for generating a radiographic X-ray picture of the vertebrae in the segment and the rod” [0055]; also see “location marker” in [0078]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with the patient scan including an initial image of the surgical instrument as taught by Le Huec in order to determine an actual relative position between the patient and a surgical instrument (suggested by [0016] of Le Huec).
	Revie also fails to disclose designating the initial positional information of the surgical instrument as a surgical instrument origin in three-dimensional space based on the initial anatomic image information.
However, Chien teaches, in the same field of endeavor, designating the initial positional information as a surgical instrument origin in three-dimensional space based on the initial anatomic image information (“at least one of the modules can help to establish a reference 3D location in the operating room, particularly where the at least one of the modules is stationary. In some embodiments, the modules can include a resetting or "zeroing" function that allows a user to selectively set an initial relative position and/or orientation of the modules to zero. Subsequent changes in the relative positions and/or orientations of the modules can then be measured and displayed to the user so that the user knows when a desired change in position and/or orientation of the modules has been reached.” [0026]; also see “surgical instrument” in [0012]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with designating the initial positional information as a surgical instrument origin in three-dimensional space based on the initial anatomic image information as taught by Chien in order to indicate to a user when a desired change in orientation or position has been achieved ([0026] of Chien). 
Specifically regarding method claim 25, Revie further discloses receiving initial patient positional information from a second positional sensor positioned on a patient, the second positional sensor configured for sensing three-dimensional spatial position and transmitting three-dimensional positional information of the patient (“The surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24. Both the tool and the screw contain miniature, wireless markers or position sensors, which are described in detail hereinbelow. The bone screw provides a housing within which the wireless marker is hermetically sealed. Each sensor generates and transmits signals that are indicative of its location and orientation coordinates, in response to an external magnetic field produced by a set of field generator coils 32 (also referred to as radiator coils). Typically, multiple implantable markers, in the form of a screw with a position sensor therein, are implanted by surgeon 22 at key locations in the patient's bone.” [0207]; also see [0217]);
 receiving subsequent positional information of the patient from the second positional sensor associated with movement of the patient (“Then at step 696, the surgeon begins the implantation procedure during which the positions of instruments, implants and other elements used by the surgeon are tracked by the tracking system and graphical representations of the implants, instruments and other elements are displayed so as to provide a visual guide to the surgeon. The surgeon can select what images and/or combinations of images to display on whichever of the display devices he finds most convenient as indicated by step 698. At step 700, if the surgical procedure has not been completed, then as schematically indicated by line 702, the tracking system continues to track the positions of the instruments, implants and bones at step 696” [0332]); and
updating the display to reflect the subsequent positional information of the patient with respect to the initial positional information of the patient (“the displays are continuously updated to provide a real time display of the elements within the tracking system.” [0332]); and
receiving surgical instrument positional information and patient positional information indicating the patient has returned to the registration position (“The tracking system can include a tracking control system configured to track the position of a marker detectable by the tracking system within the working volume and generate a signal indicative of the position of the marker within a reference frame of the tracking system.” [0016]).
Revie fails to explicitly disclose designating the initial positional information of the patient as a patient origin in three- dimensional space for the initial anatomic image information.
However, Chien teaches, in the same field of endeavor, designating the initial positional information of the patient as a patient origin in three- dimensional space for the initial anatomic image information (“at least one of the modules can help to establish a reference 3D location in the operating room, particularly where the at least one of the modules is stationary. In some embodiments, the modules can include a resetting or "zeroing" function that allows a user to selectively set an initial relative position and/or orientation of the modules to zero. Subsequent changes in the relative positions and/or orientations of the modules can then be measured and displayed to the user so that the user knows when a desired change in position and/or orientation of the modules has been reached.” [0026]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with designating the initial positional information of the patient as a patient origin in three- dimensional space for the initial anatomic image information as taught by Chien in order to indicate to a user when a desired change in orientation or position has been achieved ([0026] of Chien).

	Regarding claim 2, Revie further discloses a second positional sensor positioned on the patient, the second positional sensor configured for sensing three-dimensional spatial position and transmitting three-dimensional positional information of the patient (“The surgeon uses a tool 28 to implant an implantable marker 30 in the form of a specially adapted bone screw in leg 24. Both the tool and the screw contain miniature, wireless markers or position sensors, which are described in detail hereinbelow. The bone screw provides a housing within which the wireless marker is hermetically sealed. Each sensor generates and transmits signals that are indicative of its location and orientation coordinates, in response to an external magnetic field produced by a set of field generator coils 32 (also referred to as radiator coils). Typically, multiple implantable markers, in the form of a screw with a position sensor therein, are implanted by surgeon 22 at key locations in the patient's bone.” [0207]; also see [0217]); 
wherein the system memory further includes software instructions causing the microcontroller to perform the steps of: 
receiving initial positional information of the patient from the second positional sensor (“software architecture 610 includes a tracking module 612 which receives sets of identifier and positional data items 611 from each of the markers tracked by the tracking systems. The tracking module 612 continuously supplies an indication of the position and orientation of the element, e.g. bone, instruments, implants, associated with each of the tracked markers to a planning module 614 and a computer aided surgery module 616, and any other software component that needs access to the position of the trackable elements of the system.” [0195]);
receiving subsequent positional information of the patient from the second positional sensor associated with movement of the patient (“Then at step 696, the surgeon begins the implantation procedure during which the positions of instruments, implants and other elements used by the surgeon are tracked by the tracking system and graphical representations of the implants, instruments and other elements are displayed so as to provide a visual guide to the surgeon. The surgeon can select what images and/or combinations of images to display on whichever of the display devices he finds most convenient as indicated by step 698. At step 700, if the surgical procedure has not been completed, then as schematically indicated by line 702, the tracking system continues to track the positions of the instruments, implants and bones at step 696” [0332]); and 
updating the display to reflect the subsequent positional information of the patient with respect to the initial positional information of the patient (“the displays are continuously updated to provide a real time display of the elements within the tracking system.” [0332]).
Revie fails to explicitly disclose establishing the initial positional information of the patient as a patient origin in three- dimensional space for the initial anatomic image information.
However, Chien teaches, in the same field of endeavor, establishing the initial positional information of the patient as a patient origin in three- dimensional space for the initial anatomic image information (“at least one of the modules can help to establish a reference 3D location in the operating room, particularly where the at least one of the modules is stationary. In some embodiments, the modules can include a resetting or "zeroing" function that allows a user to selectively set an initial relative position and/or orientation of the modules to zero. Subsequent changes in the relative positions and/or orientations of the modules can then be measured and displayed to the user so that the user knows when a desired change in position and/or orientation of the modules has been reached.” [0026]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with establishing the initial positional information of the patient as a patient origin in three- dimensional space for the initial anatomic image information as taught by Chien in order to indicate to a user when a desired change in orientation or position has been achieved ([0026] of Chien). 
Regarding claim 3, Revie further discloses wherein the system memory further includes software instructions causing the microcontroller to perform the step of: updating the display to reflect the subsequent positional information of the surgical instrument with respect to one of the initial positional information of the patient and the subsequent positional information of the patient (“The surgeon can then select to display in place of the image of the patient's body, or overlay on the display of the patient's body, visual representations of useful information, such as the planned position of an initial incision, the planned or navigated positions of instruments or tools, such as drill guides, and the planned positions of implants, and three dimensional images of the implants and body parts, e.g. the patient's bones. Also, scan images or images derived from patient's scans can also be displayed in the display screen 636, such as X-ray images, CT scan images or ultrasound images. Hence, the surgeon can concurrently display various visual forms of information concurrent with a current display of the surgical site of the patient.” [0204]).
Regarding claim 4, Revie further discloses wherein the first positional sensor includes at least one of a triple-axis gyrometer, a triple-axis accelerometer, and a triple-axis magnetometer ([0217]).
Regarding claim 5, Revie further discloses wherein the first positional sensor includes an ultrasound sensor (“ultrasonic tracking systems” [0241]). 
Regarding claim 7, Review modified by Le Huec and Chien discloses the limitations of claim 1 as stated above. Chien further teaches wherein the first positional sensor includes a motion sensor (“The sensor 28 can be or can include any type of sensor that is configured to detect positional information of the module 10. By way of non-limiting example, the sensor 28 can include an accelerometer (e.g., a 9-axis accelerometer for measuring one or more angles of the module 10 with respect to a reference point such as the earth), a gyroscopic sensor, a geomagnetic sensor, and the like.” [0029]).
The substitution of one known element (motion sensor of Chien) for another (positional sensors of Revie) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the ultrasound positional sensor taught by Chien would have yielded predictable results, namely, tracking a position of the surgical instrument in Revie based on a motion signal.
Regarding claims 8 and 30, Revie further discloses wherein the positional information of the surgical instrument transmitted by the first positional sensor includes pitch, yaw, and roll information (“in order to determine six location and orientation coordinates (X, Y, Z directions and pitch, yaw and roll orientations) of the sensor.” [0217]).
Regarding claim 9, Revie further discloses wherein the patient scan includes an x-ray scan (“The method can further comprising capturing a first x-ray or x-ray fluoroscopy image” [0068]).
Regarding claims 10 and 29, Revie further discloses wherein the visual representation of the initial anatomic image information on the display includes x- ray scan images (“Various different images can be displayed on video wall 8, including patient scan images, such as X-rays, CT, fluoroscopy and ultrasound scan images, still or animated real time images of the surgical site, such as video images captured by camera and lighting system 6, images of models of patient body parts, images of real and virtual implants and instruments, images generated by surgical planning software and images generated by image guided surgery programs so as to guide the positioning of instruments and implants during a surgical procedure.” [0185]).
Regarding claims 11 and 32, Revie further discloses wherein the subsequent positional information of the surgical instrument updated to the display includes translational information with respect to the surgical instrument origin overlaid with the visual representation of the initial anatomic image information. (“The surgeon can then select to display in place of the image of the patient's body, or overlay on the display of the patient's body, visual representations of useful information, such as the planned position of an initial incision, the planned or navigated positions of instruments or tools, such as drill guides, and the planned positions of implants, and three dimensional images of the implants and body parts, e.g. the patient's bones.” [0204]).
Regarding claims 12 and 33, Revie further discloses wherein the subsequent positional information of the surgical instrument updated to the display includes translational information with respect to the patient origin overlaid with the visual representation of the initial anatomic image information (“The method can further comprise registering a further image with the position of the surgical site. The further image can be overlayed on the surgical site image. The further image is selected from the group comprising: a captured image of the body part [...]” [0062]; also see [0204], [0282]).
Regarding claims 15 and 36, Revie further discloses wherein the subsequent positional information of the patient updated to the display and the subsequent positional information of the surgical instrument updated to the display include reference lines reflecting updated orientations for surgical procedural steps overlaid with the visual representation of the initial anatomic image information (“FIG. 35H shows a screen shot 780 of the navigated surgical procedure application illustrating the display of the patient's bone together with an indication of the position at which a cut should be made in order to implant the prosthetic implant at the planned position. The surgical procedure application is used together with the tracked instruments to allow the instrument positions to be navigated so that the surgeon can accurately position the instruments using the displayed images of the body parts, instruments and planned positions together with video images of the surgical site.” [0335], see reference lines for position of cut in Fig. 35H, re-produced below).

    PNG
    media_image1.png
    417
    476
    media_image1.png
    Greyscale

Regarding claims 16 and 37, Revie further discloses wherein the subsequent positional information of the patient updated to the display and the subsequent positional information of the surgical instrument updated to the display include reference ellipses reflecting updated orientations for surgical procedural steps overlaid with the visual representation of the initial anatomic image information (“a method 740 for creating a three dimensional bone model corresponding generally to step 726 of method 720. At step 742, the internal shape and size of the patient's bone is determined. In one embodiment, this is done by processing the X-ray images of the patient's bones to determine a major and minor axis of an ellipse corresponding to the internal cross-sectional shape of the patient's bone. The major and minor axes of a plurality of ellipses positioned along the longitudinal axis of the patient's bone can be determined.”).
Regarding claims 23 and 44, Revie further discloses wherein the second positional sensor is positioned on the patient’s bone using pins (“The femur is then positioned with the knee joint in flexion and at step 502 marked 522 guide is navigated on to the resected part of the femur and attached to the resected part of the condyle by pins 524. Cutting tool 518 is then used to make three femoral angle cuts to remove a posterior part of the condyle 526, a bone part 528 between the resected surface and a posterior surface and an anterior part 530 as illustrated in FIG. 39C using three guide channel parts of guide 522.” [0339]).
Regarding claims 24 and 45, Revie further suggests wherein the system memory further includes software instructions causing the microcontroller to perform the steps of: receiving subsequent anatomic image information of a patient scan; updating the display to include the subsequent anatomic image information; and providing an indication of whether a corrective surgical step needs to be performed (“A third phase of the overall method 600 includes post-operative procedures, which can include an assessment of the orthopaedic performance of the patient, including viewing images of the kinematic performance of implanted orthopaedic implants, capturing images of the patient's body parts and implants and removing implanted bone markers. Some or all of these operations can be carried out in the operating room or subsequently in other medical facilities.” [0193]; also see [0194], [0284]).
Regarding claim 26, Revie further discloses wherein the step of updating the computerized display includes displaying an indication that reflects the subsequent surgical instrument positional information with respect to the surgical instrument origin (“Then at step 696, the surgeon begins the implantation procedure during which the positions of instruments, implants and other elements used by the surgeon are tracked by the tracking system and graphical representations of the implants, instruments and other elements are displayed so as to provide a visual guide to the surgeon. The surgeon can select what images and/or combinations of images to display on whichever of the display devices he finds most convenient as indicated by step 698. At step 700, if the surgical procedure has not been completed, then as schematically indicated by line 702, the tracking system continues to track the positions of the instruments, implants and bones at step 696 and the displays are continuously updated to provide a real time display of the elements within the tracking system.” [0332]).
Regarding claim 28, Revie further discloses the step of updating the computerized display to reflect the subsequent surgical instrument positional information with respect to one of the initial patient positional information and the subsequent patient positional information (“Then at step 696, the surgeon begins the implantation procedure during which the positions of instruments, implants and other elements used by the surgeon are tracked by the tracking system and graphical representations of the implants, instruments and other elements are displayed so as to provide a visual guide to the surgeon. The surgeon can select what images and/or combinations of images to display on whichever of the display devices he finds most convenient as indicated by step 698. At step 700, if the surgical procedure has not been completed, then as schematically indicated by line 702, the tracking system continues to track the positions of the instruments, implants and bones at step 696 and the displays are continuously updated to provide a real time display of the elements within the tracking system.” [0332]).
Regarding claim 46, please see the rejections of claims 1, 2, and 25 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Revie in view of Le Huec and Chien as applied to claim 1 above and further in view of Quaid et al. (US 2006/0142657, June 29, 2006, hereinafter “Quaid”).
Regarding claim 6, Revie modified by Le Huec and Chien discloses the limitations of claim 1 as stated above but differs from the claimed system in that the first positional sensor does not include a laser sensor. 
However, Quaid teaches, in the same field of endeavor, using positions sensors (“The position sensors may include any known sensor for determining or tracking a position of an object” [0116]) that include laser sensors (“optical sensors (e.g., infrared, fiber optic, or laser sensors)” [0116]) for tracking the position of a surgical instrument (“haptic device 30” [0116], [0107]).
The substitution of one known element (laser positional sensor [0116] of Quaid) for another (positional sensors of Revie) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the ultrasound positional sensor taught by Quaid would have yielded predictable results, namely, tracking a position of the surgical instrument in Revie based on laser energy detection.

Claims 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Revie in view of Le Huec and Chien as applied to claims 1-3, 25, and 28 above and further in view of Aram et al. (US 2016/0287337 A1, hereinafter “Aram”).
Regarding claims 13 and 34, Revie modified by Le Huec and Chien discloses the limitations of claim 3 as stated above but fails to disclose wherein the software instructions cause the microcontroller to perform the additional step of providing at least one of a visual and an audible notification when the subsequent positional information of the surgical instrument updated to the display reaches a predetermined proximity to the patient origin.
However, Aram teaches, in the same field of endeavor, that the software instructions cause the CPU to perform the additional step of providing a visual notification when the subsequent positional information updated to the display reaches a predetermined proximity to the origin ([0015]-[0016]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the software instructions cause the microcontroller to perform the additional step of providing at least one of a visual and an audible notification when the subsequent positional information of the surgical instrument updated to the display reaches a predetermined proximity to the patient origin. as taught by Aram in order to provide intuitive feedback to the surgeon.

Claims 14, 17- 21, 35, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Revie in view of Le Huec and Chien as applied to claims 1-3, 25, and 28 above and further in view of Lightcap et al. (US 2011/0320153, December 29, 2011, hereinafter “Lightcap”).
Regarding claims 14 and 35, Revie modified by Le Huec and Chien discloses the limitations of claim 1 as stated above but fails to disclose wherein the software instructions cause the microcontroller to perform the additional step of providing at least one of a visual and an audible notification when the subsequent positional information of the surgical instrument updated to the display reaches a predetermined distance from the surgical instrument origin.
However, Lightcap teaches, in the same field of endeavor, wherein the software instructions cause the microcontroller to perform the additional step of providing at least one of a visual and an audible notification (“feedback provided to the user in any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback)” [0093]; also see “alert” in [0059]) when the subsequent positional information of the surgical instrument updated to the display reaches a predetermined distance from the surgical instrument origin (“When the drift associated with the inertial tracker of one (or both) tracked objects becomes too large, the tracked objects can be placed back into the reproducible reference pose to reset (i.e., unbias or "zero") (“surgical instrument origin”) the pose of one inertial tracker relative to the other to thereby eliminate the drift error.” [0048]; “At step 404, the inertial tracking system determines whether an error associated with the first IMU exceeds a predetermined threshold. For instance, in one embodiment, for surgical navigation, the predetermined threshold can be approximately 0.3 mm (“predetermined distance”) and 0.3 degrees. ” [0054]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the software instructions cause the microcontroller to perform the additional step of providing at least one of a visual and an audible notification when the subsequent positional information of the surgical instrument updated to the display reaches a predetermined distance from the surgical instrument origin as taught by Lightcap in order to account for drift ([0054] of Lightcap). 
Regarding claims 17 and 38, Revie modified by Le Huec and Chien discloses the limitations of claim 1 as stated above. Although Revie discloses tracking an updating to a display the position an anatomical body part (e.g. [0276]), and moving a virtual representation of the patient’s anatomy ([0358]; also see [0185]), Revie fails to disclose wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of the surgical instrument associated with the location of the first positional sensor.
However, Lightcap teaches, in the same field of endeavor, wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of the surgical instrument associated with the location of the first positional sensor (“graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), digital or video images” [0039]; also see [0043]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of the surgical instrument associated with the location of the first positional sensor as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.
Regarding claims 18 and 39, Revie modified by Le Huec and Chien discloses the limitations of claim 3 as stated above. Although Revie discloses tracking an updating to a display the position an anatomical body part (e.g. [0276]), and moving a virtual representation of the patient’s anatomy ([0358]; also see [0185]), Revie fails to disclose wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with the location of the second positional sensor on the patient's anatomy.
However, Lightcap teaches, in the same field of endeavor, wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with the location of the second positional sensor on the patient's anatomy (“graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), digital or video images” [0039]; also see “For example, utilizing pose data from the tracking system, the surgical system 10 is able to associate the physical anatomy (i.e., physical space) with a representation of the anatomy (such as an image displayed on the display device 23) (i.e., image space). Based on tracked object and registration data, the surgical system 10 may determine, for example, a spatial relationship between the image of the anatomy and the relevant physical anatomy (i.e., between the image space and the physical space). Knowing this relationship, the image of the anatomy (e.g., displayed on the display device 23) can be made to move in correspondence with the movement of the relevant tracked physical anatomy.” [0043]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with the location of the second positional sensor on the patient's anatomy as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.
Regarding claims 19 and 40, Revie modified by Le Huec, Chien, and Lightcap discloses the limitations of claim 17 as stated above, specifically Lightcap was relied on to teach the animation of claim 17. Revie further discloses wherein the subsequent positional information of the surgical instrument updated to the display includes animation of the virtual representation of the surgical instrument reflecting a change in three-dimensional spatial position between the initial positional information of the surgical instrument and the subsequent positional information of the surgical instrument (tracking performed in three-dimensional space: “determine six location and orientation coordinates (X, Y, Z directions and pitch, yaw and roll orientations) of the sensor” [0217]).
Regarding claims 20 and 41, Revie modified by Le Huec and Chien discloses the limitations of claim 3 as stated above. Although Revie further discloses a virtual representation of the surgical instrument includes a representation of surgical steps to be performed with respect to the anatomical body part (“The method can include creating a surgical plan defining the intended implantation positions for the first and/or second orthopaedic implants. An image of a part of the body of the subject can be registered with the position of the part of the body of the subject in the reference frame of the tracking system. The surgical plan can be registered with the tracking system. The current positions of the first and/or second orthopaedic implants are determined. A first image representing the part of the body of the patient, a second image representing the current position of the first orthopaedic implant and/or a third image representing the current position of the second orthopaedic implant can be displayed. An indication of the planned positions of the first and/or second orthopaedic implants derived from the surgical plan can also be displayed.” [0101]; also see [0330]), Revie fails to disclose wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of the surgical instrument associated with the location of the first positional sensor; wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with the location of the second positional sensor on the patient's anatomy; wherein the subsequent positional information of the surgical instrument updated to the display includes animation of the virtual representation of the surgical instrument; wherein the subsequent positional information of the patient updated to the display includes animation of the virtual representation of the anatomical body part; and wherein the animation of at least one of the virtual representation of the anatomical body part and the virtual representation of the surgical instrument includes a representation of surgical steps to be performed with respect to the anatomical body part.
However, Lightcap teaches in the same field of endeavor, wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of the surgical instrument (“graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), digital or video images” [0039]; “the computing system 20 can superimpose (and continually update) a virtual representation of the surgical tool on the image of the anatomy” [0043]) associated with the location of the first positional sensor (tracking surgical tool [0042], [0043], [0047], [0050]);
wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with the location of the second positional sensor on the patient's anatomy (“graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), digital or video images” [0039]; also see “For example, utilizing pose data from the tracking system, the surgical system 10 is able to associate the physical anatomy (i.e., physical space) with a representation of the anatomy (such as an image displayed on the display device 23) (i.e., image space). Based on tracked object and registration data, the surgical system 10 may determine, for example, a spatial relationship between the image of the anatomy and the relevant physical anatomy (i.e., between the image space and the physical space). Knowing this relationship, the image of the anatomy (e.g., displayed on the display device 23) can be made to move in correspondence with the movement of the relevant tracked physical anatomy.” [0043]);
wherein the subsequent positional information of the surgical instrument updated to the display includes animation of the virtual representation of the surgical instrument (“the computing system 20 can superimpose (and continually update) a virtual representation of the surgical tool on the image of the anatomy” [0043]);
wherein the subsequent positional information of the patient updated to the display includes animation of the virtual representation of the anatomical body part the image of the anatomy (e.g., displayed on the display device 23) can be made to move in correspondence with the movement of the relevant tracked physical anatomy.” [0043]; and
wherein the animation of at least one of the virtual representation of the anatomical body part and the virtual representation of the surgical instrument includes a representation of surgical steps to be performed with respect to the anatomical body part (“Additionally, by tracking not only the surgical tool but also the relevant anatomy, the surgical system can compensate for movement of the relevant anatomy during the surgical procedure (e.g., by adjusting a virtual object that defines an anatomical cutting boundary (“surgical steps”) in response to the detected movement of the physical anatomy).” [0043], also see “surgical plan” [0003], [0036]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of the surgical instrument associated with the location of the first positional sensor; wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with the location of the second positional sensor on the patient's anatomy; wherein the subsequent positional information of the surgical instrument updated to the display includes animation of the virtual representation of the surgical instrument; wherein the subsequent positional information of the patient updated to the display includes animation of the virtual representation of the anatomical body part; and wherein the animation of at least one of the virtual representation of the anatomical body part and the virtual representation of the surgical instrument includes a representation of surgical steps to be performed with respect to the anatomical body part as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.
Regarding claims 21 and 42, Revie modified by Le Huec, Chien, and Lightcap discloses the limitations of claim 20 as stated above. Lightcap further teaches, wherein the representation of surgical steps to be performed with respect to the anatomical body part is an animated representation of surgical steps that represent movement of at least one of the surgical instrument and the patient (“Additionally, by tracking not only the surgical tool but also the relevant anatomy, the surgical system can compensate for movement of the relevant anatomy during the surgical procedure (e.g., by adjusting a virtual object that defines an anatomical cutting boundary in response to the detected movement of the physical anatomy (represent the movement of the patient)).” [0043]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the representation of surgical steps to be performed with respect to the anatomical body part is an animated representation of surgical steps that represent movement of at least one of the surgical instrument and the patient as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.

Claims 22 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Revie in view of Le Huec and Chien as applied to claims 1-3 and 25 above and further in view of Alexander et al. (US 2002/0087274, July 4, 2002, hereinafter “Alexander”).
Regarding claims 22 and 43, Revie modified by Le Huec and Chien discloses the limitations of claim 3 as stated above but fails to disclose wherein the second positional sensor is positioned on the patient’s skin over a bony prominence using one of an adhesive and an incise drape.
However, Alexander teaches, in an analogous field of endeavor (e.g. bone motion tracking [0221]), positional sensors positioned on the patient’s skin over a bony prominence (“FIG. 14 shows 21 passive retro-reflective markers located on the leg: some at bony prominences (greater trochanter, lateral malleolus, lateral epicondyle, lateral tibial pleateu)” [0221]; also see Fig. 14 which shows the markers are positioned on the patient’s skin over a bony prominence; also see “skin reference markers” [0022], [0023]) using an adhesive (“a material that causes the container to adhere to the skin of a human” [0023]; also see “a means for affixing the container to the skin (e.g. an adhesive placed on at least one surface of the container in an amount sufficient to adhere the container to the skin of a human)” [0118]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the second positional sensor is positioned on the patient’s skin over a bony prominence using one of an adhesive and an incise drape as taught by Alexander in order to be able to easily place the positional sensors in multiple locations ([0118] of Alexander).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Revie in view of Le Huec and Chien as applied to claims 25 and 30 above and further in view of Malchau et al. (US 2012/0203140, August 9, 2012, hereinafter “Malchau”).
Regarding claim 31, Revie modified by Le Huec and Chien discloses the limitations of claim 30 as stated above but fails to disclose wherein the step of updating the computerized display includes displaying tilt and rotation information of the surgical instrument overlaid with the visual representation of the initial anatomic image information, although Revie does disclose tilt and rotation information ([0217], [0326]).
However, Malchau teaches, in the same field of endeavor, wherein the step of updating the computerized display includes displaying tilt and rotation information of the surgical instrument overlaid with the visual representation of the initial anatomic image information (Figure 9, [0069], [0070]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the step of updating the computerized display includes displaying tilt and rotation information of the surgical instrument overlaid with the visual representation of the initial anatomic image information as taught by Malchau in order to provide graphical feedback to the surgeon and guide the surgeon to place a surgical implant in a location that is within an acceptable range for a procedure ([0069] of Malchau).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793